FILED
                            NOT FOR PUBLICATION                             JUN 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANDREA B. GALE, an individual, and as            No. 13-15125
Trustee of Andrea Beryl Gale Revocable
Living Trust,                                    D.C. No. 2:12-cv-02065-GMN-
                                                       VCF
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

CITIMORTGAGE, INC.; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                             Submitted June 17, 2013 **

Before: HAWKINS, GOULD, and WATFORD, Circuit Judges.

       Andrea Gale appeals the district court’s denial of her request for preliminary

injunctive relief against Citimortgage, Inc. and other mortgage entities. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude that the district court did not abuse

its discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24

(2008) (listing factors for district court to consider); Sports Form, Inc. v. United

Press Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of

review).

      AFFIRMED.




                                           2                                     13-15125